Citation Nr: 1734743	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-27 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for type 2 diabetes mellitus (diabetes).

2. Entitlement to an initial disability rating in excess of 10 prior to September 3, 2013, and in excess of 20 percent thereafter, for peripheral neuropathy of the left lower extremity involving the sciatic nerve.

3. Entitlement to an initial disability rating in excess of 10 prior to September 3, 2013, and in excess of 20 percent thereafter, for peripheral neuropathy of the right lower extremity involving the sciatic nerve.

4. Entitlement to an initial compensable disability rating prior to September 3, 2013, and in excess of 10 percent thereafter, for peripheral neuropathy of the left lower extremity involving the femoral nerve.

5. Entitlement to an initial compensable disability rating prior to September 3, 2013, and in excess of 10 percent thereafter, for peripheral neuropathy of the right lower extremity involving the femoral nerve.

6. Entitlement to an initial disability rating in excess of 10 percent prior to March 30, 2015, and 20 percent thereafter, for peripheral neuropathy of the right upper extremity.

7. Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity. 

8. Entitlement to an initial compensable rating for erectile dysfunction.

9. Entitlement to an initial compensable rating for diabetic retinopathy.


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970, including service in the Republic of Vietnam from January 1969 to September 1969.  The Veteran died in February 2016.  The Appellant is the Veteran's daughter and has been accepted as the substitute party in the pending claims.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's claims file is now in the jurisdiction of the Pittsburgh, Pennsylvania RO.

In his October 2012 substantive appeal, the Veteran perfected an appeal as to the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  But, thereafter, in a December 2013 decision, the RO granted service connection for that disability.  As the December 2013 decision represented a full grant of the benefit sought, the issue of entitlement to service connection for PTSD is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

In his October 2012 substantive appeal, the Veteran requested a videoconference hearing with a Veterans Law Judge (VLJ).  Subsequently, in March 2013 correspondence, the Veteran's former representative clarified that the Veteran desired a hearing before a Decision Review Officer (DRO).  A DRO hearing was scheduled for July 2013; however, on the day of the hearing, the Veteran's former representative cancelled the hearing request.  Nonetheless, the Veteran appeared for the DRO hearing as scheduled without representation and had an informal conference with the DRO in lieu of a hearing.  July 2013 documentation memorialized what was discussed at the informal conference and is associated with the claims file.


FINDINGS OF FACT

1. The Veteran's diabetes required insulin and a restricted diet, but did not require regulation of activities.

2. From the beginning of the claim period to September 2, 2013, the Veteran's peripheral neuropathy of the left lower extremity involving the sciatic nerve was best classified as moderate incomplete paralysis.

3. From the beginning of the claim period to September 2, 2013, the Veteran's peripheral neuropathy of the right lower extremity involving the sciatic nerve was best classified as moderate incomplete paralysis.

4. From September 3, 2013 onward, the Veteran's peripheral neuropathy of the left lower extremity involving the sciatic nerve was best classified as moderately severe incomplete paralysis.

5. From September 3, 2013 onward, the Veteran's peripheral neuropathy of the right lower extremity involving the sciatic nerve was best classified as moderately severe incomplete paralysis.

6. The Veteran's peripheral neuropathy of the left lower extremity involving the femoral nerve was best classified as moderate incomplete paralysis, effective September 3, 2013.

7. The Veteran's peripheral neuropathy of the right lower extremity involving the femoral nerve was best classified as moderate incomplete paralysis, effective September 3, 2013.

8. The Veteran was right hand dominant.

9. From the beginning of the claim period to March 29, 2015, the Veteran's peripheral neuropathy of the right upper extremity was best classified as moderate incomplete paralysis of the median nerve.

10. For the entire claim period, the Veteran's peripheral neuropathy of the left upper extremity was best classified as moderate incomplete paralysis of the median nerve.


11. From March 30, 2015 onward, the Veteran's peripheral neuropathy of the right upper extremity was best classified as moderate incomplete paralysis of all radicular groups.

12. The Veteran's erectile dysfunction manifested in the absence of erectile power, but there was otherwise no penile deformity.

13. The Veteran's diabetic retinopathy did not result in any diminishment of visual acuity or incapacitating episodes throughout the course of the appeal.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a disability rating in excess of 20 percent for diabetes have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7913 (2016).

2. The criteria for the assignment of an increased initial disability rating of 20 percent for peripheral neuropathy of the left lower extremity involving the sciatic nerve prior to September 3, 2013 have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).  

3. The criteria for the assignment of an initial disability rating of 40 percent, but no higher, for peripheral neuropathy of the left lower extremity involving the sciatic nerve have been met, effective September 3, 2013.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).  

4. The criteria for the assignment of an increased initial disability rating of 20 percent for peripheral neuropathy of the right lower extremity involving the sciatic nerve prior to September 3, 2013 have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).  

5. The criteria for the assignment of an initial disability rating of 40 percent, but no higher, for peripheral neuropathy of the right lower extremity involving the sciatic nerve have been met, effective September 3, 2013.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).  

6. The criteria for the assignment of an initial disability rating of 20 percent, but no higher, for peripheral neuropathy of the left lower extremity involving the femoral nerve have been met, effective September 3, 2013.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8526 (2016).  

7. The criteria for the assignment of an initial disability rating of 20 percent, but no higher, for peripheral neuropathy of the right lower extremity involving the femoral nerve have been met, effective September 3, 2013.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8526 (2016).  

8. The criteria for the assignment of an initial disability rating of 30 percent for peripheral neuropathy of the right upper extremity have been met from the beginning of the claim period to March 29, 2015.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2016).

9. The criteria for the assignment of an initial disability rating of 40 percent for peripheral neuropathy of the right upper extremity have been met effective March 30, 2015.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8513 (2016).

10. The criteria for the assignment of an initial disability rating of 20 percent for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2016).

11. The criteria for the assignment of an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.27, 4.115b, Diagnostic Code 7599-7522 (2016).

12. The criteria for the assignment of an initial compensable rating for diabetic retinopathy have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.76, 4.79, Diagnostic Codes 6006, 6066 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to a Disability Rating in Excess of 20 Percent for Diabetes

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, the Court of Appeals for Veterans Claims (Court) held that the rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

During his lifetime, the Veteran's diabetes was evaluated as 20 percent disabling under the criteria of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this Diagnostic Code, a 20 percent rating is warranted when diabetes requires the use of insulin or oral hypoglycemic agents, and a restricted diet.  In order to warrant a higher 40 percent disability rating, the evidence must show that the Veteran's diabetes required insulin, a restricted diet, and regulation of activities.  The criteria for even higher evaluations, including 60 percent, include the requirements for the 40 percent rating plus additional symptomatology.

Importantly, the criterion of regulation of activities for control of diabetes is required for each rating above 20 percent.  Regulation of activities is defined as avoidance of strenuous occupational and recreational activities, and medical evidence is required to support that such avoidance is medically necessary.  Camacho v. Nicholson, 21 Vet. App. 360, 361, 364 (2007).  Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

After carefully reviewing the record, the Board finds that the Veteran's diabetes required the use of insulin and a restricted diet.  However, in its entirety, the record does not show that regulation of activities was medically necessary to control his diabetes.  As such, a rating in excess of 20 percent is not warranted and the Board will deny the claim.  See Camacho, 21 Vet. App. at 366-67.  

Turning to the evidence of record, the Board notes that the Veteran was afforded several VA examinations in regard to his diabetes during the course of the appeal.  Specifically, in a September 2009 VA examination, the Veteran reported having high and low blood sugar reactions and being on a restricted diet of 2,100 calories a day.  The Veteran stated that he had trouble keeping up with younger people due to his diabetes.  The examiner diagnosed the Veteran with diabetes mellitus and noted that the Veteran's treatment consisted of using insulin and oral hypoglycemic agents twice a day.  The examiner did not provide any statements or opinions as to whether regulation of activities was medically necessary for diabetes control.  Lastly, the examiner noted peripheral neuropathy of the bilateral upper and lower extremities and erectile dysfunction as the only diabetic complications.

The Veteran was provided another VA examination in regard to diabetes in September 2013.  The examiner diagnosed the Veteran with type 2 diabetes mellitus and noted that the Veteran was prescribed more than one injection of insulin per day.  The examiner made no statement as to whether the Veteran's diet was regulated.  However, the examiner stated that the Veteran's diabetic care did not include regulation of activities.  The examiner then listed peripheral neuropathy and retinopathy as the Veteran's only diabetes complications.

Lastly, the Veteran was again provided a VA examination in March 2015.  During this VA examination, the examiner again diagnosed the Veteran with type 2 diabetes and noted that the Veteran required more than one injection of insulin per day.  The examiner stated that the Veteran did not require regulation of activities as part of his diabetic management.  Lastly, the examiner again listed peripheral neuropathy and retinopathy as the Veteran's only diabetes complications.

In addition to these VA examinations in September 2009, September 2013, and March 2015, in October 2015, a VA clinician provided a medical opinion specifically addressing whether the Veteran's diabetes required the avoidance of strenuous occupational and recreational activities with the intention of avoiding hypoglycemic episodes.  The clinician provided a negative response.

From the VA examinations described above, the Board finds that the Veteran's diabetes required the use of insulin.  In addition, the Veteran's statements in the September 2009 VA examination as to a restricted diet are supported by VA treatment records dated June 2008, November 2014, September 2015, and October 2015.

However, the record does not show that the Veteran's diabetes required the regulation of activities.  In this regard, the Board acknowledges that in July 2013, Dr. McNutt-a VA provider-completed a Disability Benefits Questionnaire (DBQ) on the Veteran's behalf.  In this DBQ, Dr. McNutt noted that the Veteran's diabetes required the regulation of activities.  However, Dr. McNutt did not follow the DBQ's prompts and did not provide a single example of how it was medically necessary for the Veteran to avoid strenuous activities.

The Board finds Dr. McNutt's conclusion in the July 2013 regarding regulation of activities to be in conflict with and unsupported by the other evidence of record.  Specifically, none of the VA examinations described above noted regulation of activities.  Further, in a March 2012 VA treatment record, the Veteran himself stated that he regularly went horseback and motorcycle riding.  Accordingly, the Board assigns Dr. McNutt's July 2013 statement as to regulation of activities less probative weight.

In summary, the evidence shows that the Veteran's diabetes did not require the regulation of activities.  Accordingly, a rating in excess of 20 percent is denied.  The Board has considered the applicability of the benefit of the doubt doctrine; but, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b).

Diabetic Complications

As mentioned previously, Note One to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  Noncompensable complications are also considered part of the diabetic process under Diagnostic Code 7913.  Id.

In this case, the record indicates that the Veteran had the following diagnosed diabetic complications: (1) bilateral lower extremity peripheral neuropathy involving the sciatic nerve, (2) bilateral lower extremity peripheral neuropathy involving the femoral nerve, (3) bilateral upper extremity peripheral neuropathy, (4) erectile dysfunction, and (5) retinopathy.  Therefore, the Board will consider whether the Veteran is entitled to higher ratings for each of these disabilities and review the evidence concerning the state of each diabetic complication. 

A. Bilateral Lower Extremity Peripheral Neuropathy Involving the Sciatic and Femoral Nerves

Regarding diabetic peripheral neuropathy of the both of his lower extremities involving the sciatic nerve, the Veteran was in receipt of a 10 percent rating prior to September 3, 2013, and a 20 percent rating thereafter, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis.  A 20 percent rating is assigned for moderate incomplete paralysis.  A 40 percent rating is assigned for moderately severe paralysis.  A 60 percent rating is assigned for severe incomplete paralysis with marked muscular atrophy.  Lastly, a 100 percent rating is assigned for complete paralysis, manifested by the dangling and dropping of feet, an impossibility of active movement of the muscles below the knee, or weakened or completely lost flexion of the knee.

Comparatively, regarding peripheral neuropathy involving the femoral nerve, the Veteran was in receipt of a 10 percent rating, effective September 3, 2013, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8526.  Under Diagnostic Code 8526, a 10 percent rating is assigned for mild incomplete paralysis.  A 20 percent rating is assigned for moderate incomplete paralysis.  A 30 percent rating is assigned for severe incomplete paralysis.  Lastly, a 40 percent rating is assigned for complete paralysis, manifested by paralysis of the quadriceps extensor muscles.  

Within this context, the terms "mild," "moderate," "moderately severe," and "severe" are not defined.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

After reviewing the evidence of record, the Board finds that prior to September 3, 2013, the peripheral neuropathy of both lower extremities affecting the sciatic nerve was best classified as moderate incomplete paralysis, warranting the assignment of a 20 percent rating for each lower extremity.  Further, from September 3, 2013 onward, the peripheral neuropathy of both lower extremities affecting the sciatic nerve was best classified as moderately severe incomplete paralysis, warranting the assignment of a 40 percent rating for each lower extremity.  As such, the Board will grant the claim.  

Comparatively, regarding peripheral neuropathy of both lower extremities involving the femoral nerve, the Board finds that the evidence does not show that it manifested prior to September 3, 2013.  Accordingly, to this extent, the claim will be denied.  However, effective September 3, 2013, the Board finds that it was best classified as moderate incomplete paralysis, warranting the assignment of 20 percent ratings for each lower extremity.  Thus, to this extent, the claim will be granted.

Moving to the evidence of record, during the September 2009 VA examination discussed in the previous section, the examiner noted neurological complications in the Veteran's lower extremities associated with diabetes.  Specifically, the examiner stated that the Veteran suffered from paresthesia bilaterally.  During a pinprick test the Veteran displayed decreased sensation in both of his feet. 

Following the September 2009 VA examination, in a June 2013 VA treatment record, a VA clinician noted the Veteran's diabetes diagnosis and stated that the Veteran's peripheral neuropathy had been getting worse.  However, the clinician did not note whether any neurological testing was conducted and the clinician did not quantify the severity of the peripheral neuropathy.

The Veteran's peripheral neuropathy was again evaluated in a September 2013 VA examination.  During the examination, the Veteran complained of tingling in his feet, which became worse with prolonged standing.  When examining the Veteran, the clinician recorded paresthesias or dyesthesias in the bilateral lower extremities.  The Veteran's lower extremities did not display diminished strength or muscle atrophy.  However, the Veteran: did not display any reflexes in his knees or ankles; had decreased sensation in both feet and his toes; displayed a decreased response to vibration sensation testing bilaterally; did not display any reaction to cold sensation testing in both lower extremities; and displayed trophic changes on both legs.  After testing the Veteran, the examiner opined that the Veteran suffered from diabetic peripheral neuropathy of the lower extremities involving the sciatic and femoral nerves.  The examiner classified the severity of the peripheral neuropathy as mild incomplete paralysis.

Lastly, the Veteran was afforded another VA examination in March 2015.  During this examination, the Veteran displayed: no reflexes in both ankles and knees; decreased sensation bilaterally in the ankles, lower leg, feet, and toes; decreased vibration sense bilaterally; decreased cold sensation in the left lower extremity; no cold sensation in the right lower extremity; and trophic changes.  After testing the Veteran, the examiner opined that the Veteran suffered from diabetic peripheral neuropathy of the lower extremities involving the sciatic and femoral nerves.  The examiner classified the severity of the peripheral neuropathy as mild incomplete paralysis.

After considering the evidence in its entirety, the Board finds that prior to September 3, 2013, the Veteran's peripheral neuropathy of the bilateral lower extremities involving the sciatic nerve was most analogous to moderate incomplete paralysis.  Specifically, the peripheral neuropathy of the sciatic nerve objectively manifested itself during the September 2009 VA examination via an abnormal pinprick test result.  

The Board also finds that, effective September 3, 2013, the evidence objectively displays a worsening of the peripheral neuropathy of the bilateral lower extremities involving the sciatic nerve, warranting a reclassification as moderately severe incomplete paralysis.  Specifically, during the September 2013 VA examination, the Veteran's reflexes in his ankles were absent and he did not display any reaction to cold sensation testing in his lower extremities.  Due to this increase in severity, the Board will assign a 40 percent rating for each lower extremity effective September 3, 2013.  However, for both lower extremities, ratings higher than 40 percent are not warranted because the Veteran did not display marked muscle atrophy.

Turning to the femoral nerve, the Board finds that, effective September 3, 2013, a rating of 20 percent is warranted for each lower extremity as the Veteran's peripheral neuropathy was best classified as moderate.  Specifically, the peripheral neuropathy of the femoral nerve manifested itself during the September 3, 2013 VA examination objectively through noted paresthesias and a lack of response during cold sensation testing.  Accordingly, the Board will assign a 20 percent rating for each lower extremity, effective September 3, 2013. 

However, the Board also finds that peripheral neuropathy of the femoral nerve did not manifest itself prior to the September 2013 VA examination-conducted on September 3, 2013.  Accordingly, the Board will deny the claim for an initial compensable rating for peripheral neuropathy of the bilateral lower extremities involving the femoral nerve prior to September 3, 2013.  See 38 U.S.C.S. § 5110(a); 38 C.F.R. § 3.400 (describing the methodology for the assignment of effective dates).

B. Bilateral Upper Extremity Peripheral Neuropathy 

During his lifetime, the Veteran was in receipt of a 10 percent disability rating for peripheral neuropathy of the left upper extremity pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515.  Diagnostic Code 8515 is assigned for paralysis of the median nerve.  Under Diagnostic Code 8515, a 10 percent rating is assigned for mild incomplete paralysis affecting either a major (dominant) or minor (non-dominant) extremity.  For moderate incomplete paralysis, a 30 percent rating is assigned for the major extremity and a 20 percent rating is assigned for the minor extremity.  For severe incomplete paralysis, a 50 percent rating is assigned for the major extremity and a 40 percent rating is assigned for the minor extremity.  Lastly, a 70 percent rating is assigned for paralysis of the median nerve in the major extremity and a 60 percent rating is warranted for paralysis of the median nerve in the minor extremity if the paralysis is complete; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.

Regarding the right upper extremity, the Veteran was assigned a 10 percent rating from June 17, 2009-the date of claim-to March 29, 2015, pursuant to Diagnostic Code 8515.  Thereafter, he was assigned a 20 percent rating pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8513, for paralysis of all radicular groups.  Under Diagnostic Code 8513, a 20 percent rating is assigned for mild incomplete paralysis affecting either a major or minor extremity.  For moderate incomplete paralysis, a 40 percent rating is assigned for the major extremity and a 30 percent rating is assigned for the minor extremity.  For severe incomplete paralysis, a 70 percent rating is assigned for the major extremity and a 60 percent rating is assigned for the minor extremity.  Lastly, for complete paralysis, a 90 percent rating is assigned for the major extremity and an 80 percent rating is assigned for the minor extremity.

After reviewing the evidence of record, the Board finds that, prior to March 30, 2015, the Veteran's peripheral neuropathy of the right upper extremity was best classified as moderate incomplete paralysis of the median nerve.  From March 30, 2015 onward, the Board finds that the Veteran's right upper extremity peripheral neuropathy was best classified as moderate incomplete paralysis of all radicular groups.  Accordingly, the Board will assign a 30 percent rating for the right upper extremity from the beginning of the claim period to March 29, 2015 under Diagnostic Code 8515.  Thereafter, the Board will assign a 40 percent rating under Diagnostic Code 8513.

Regarding the left upper extremity, the Board finds that for the entire claim period, the Veteran's peripheral neuropathy was best classified as moderate incomplete paralysis of the median nerve.  Accordingly, the Board will assign a 20 percent rating for the entire claim period under Diagnostic Code 8515.

Turning to the evidence of record, during a September 2009 VA examination, the examiner stated that the Veteran suffered from peripheral neuropathy of the bilateral upper extremities.  Specifically, the examiner noted paresthesia bilaterally and the Veteran displayed decreased sensation in both of his hands.

Next, during a September 2013 VA examination, the examiner first noted that the Veteran was right-hand dominant.  Next, despite the findings of the September 2009 VA examination, the examiner opined that the Veteran did not have any diabetic peripheral neuropathy of the upper extremities.

Despite the results of the September 2013 VA examination, the Veteran was afforded another VA examination in March 2015.  During this examination, the examiner noted the following abnormalities during neurological testing of the upper extremities: decreased right and left biceps reflexes; absent right and left triceps reflexes; absent right and left brachioradialis reflexes; and decreased sensation in the right hand and fingers.  No muscle atrophy was noted.  The examiner classified the Veteran's right upper extremity peripheral neuropathy as mild incomplete paralysis of the radial, median, and ulnar nerves.  Comparatively, the examiner described the Veteran's left upper extremity as normal.

In light of the above, the Board concludes that, from the beginning of the claim period to March 29, 2015, the Veteran's right upper extremity peripheral neuropathy was most analogous to moderate incomplete paralysis of the median nerve.  Specifically, during testing at the September 2009 VA examination, paresthesia objectively manifested during pinprick sensation testing.  As such, for the right upper extremity, the Board will assign a 30 percent rating under Diagnostic Code 8515, as the Veteran was right-hand dominant, from the beginning of the claim period.

The Board will then assign a 40 percent rating for the right upper extremity under Diagnostic Code 8513, effective March 30, 3015-the date of the March 2015 VA examination-as at that time, the Veteran displayed objective manifestations of incomplete paralysis of the radial, ulnar, and median nerves.

Comparatively, regarding the left upper extremity, the Board will assign a 20 percent rating for the entire claim period, as this extremity was non-dominant, and the evidence demonstrates that the only nerve affected was the median nerve.

C.  Erectile Dysfunction

The Veteran was also service-connected for erectile dysfunction secondary to diabetes mellitus.  The Veteran was assigned an initial noncompensable rating pursuant to 38 C.F.R. § 4.155b, Diagnostic Code 7599-7522.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the rating schedule that most closely identifies the part or system of the body involved; the last two digits will be "99" for all unlisted conditions.  In this case, "7599" is for disabilities of the genitourinary system.

Diagnostic Code 7522 is assigned to penis deformities with resultant loss of erectile power.  In order to receive a compensable rating under Diagnostic Code 7522 there must not only be erectile dysfunction (impotence), but there must also be competent evidence of a penile deformity.  

In this case, the Board finds that an initial compensable rating of the penis is not warranted as the evidence is absent for any findings of a deformity of the penis in the Veteran's VA treatment records.  Additionally, during a VA examination of the male reproductive system in September 2013, the Veteran declined a physical examination of his penis as he reported a normal anatomy without any deformities or abnormalities.  

Accordingly, the Board will deny the claim.  The Board has considered the applicability of the benefit of the doubt doctrine.  But, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b).

D. Retinopathy

As illustrated on the most recent rating decision codesheet from December 2015, VA has acknowledged that retinopathy was a complication of the Veteran's diabetes.  38 C.F.R. § 4.79 provides a schedule of ratings for diseases of the eye.  Diagnostic Code 6006 applies to retinopathy or maculopathy.

According to the rating schedule, for Diagnostic Codes 6006 through 6009, VA must evaluate the particular disability on the basis of either visual impairment or incapacitating episodes, whichever results in a higher rating.  See 38 C.F.R. § 4.79.  The Board will not rate the Veteran's diabetic retinopathy on the basis of incapacitating episodes as the Veteran did not suffer from any during the course of the appeal.  Additionally, the Board will also not rate the Veteran's diabetic retinopathy on the basis of impairment of visual field as the Veteran did not suffer any such impairment during his lifetime.

Instead, the Board will rate the Veteran on the basis of impairment of central visual acuity.  Diagnostic Codes 6061 to 6066 pertain to impairment of central visual acuity.  38 C.F.R. § 4.79. Visual acuity is rated based upon the best corrected distance vision, even if a central scotoma is present.  However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connected, evaluate the visual acuity of the poorer eye using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity.  38 C.F.R. § 4.76(b).

In this case, after reviewing the evidence of record, the Board finds that a compensable disability rating for diabetic retinopathy is not warranted.  Specifically, the worst corrected distance vision documented in the Veteran's claims file was during an August 2013 VA examination.  During this examination, the Veteran displayed 20/40 corrected distance vision in each eye.  In order for the Veteran to receive a compensable rating under Diagnostic Code 6066, he had to have displayed 20/50 corrected distance vision in one eye with at least 20/40 corrected distance vision in the other eye.  

As the record is silent for any impairment of visual acuity sufficient to warrant a compensable rating, the Board will deny the claim.  The Board has considered the applicability of the benefit of the doubt doctrine.  But, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b).


ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes is denied.  

A disability rating of 20 percent, but no higher, for peripheral neuropathy of the left lower extremity involving the sciatic nerve is granted from the beginning of the claim period to September 2, 2013.

A disability rating of 40 percent, but no higher, peripheral neuropathy of the left lower extremity involving the sciatic nerve is granted from September 3, 2013 onward.

A disability rating of 20 percent, but no higher, for peripheral neuropathy of the right lower extremity involving the sciatic nerve is granted from the beginning of the claim period to September 2, 2013.

A disability rating of 40 percent, but no higher, peripheral neuropathy of the right lower extremity involving the sciatic nerve is granted from September 3, 2013 onward.

A disability rating of 20 percent, but no higher, for peripheral neuropathy of the left lower extremity involving the femoral nerve is granted from September 3, 2013 onward.

A disability rating of 20 percent, but no higher, for peripheral neuropathy of the right lower extremity involving the femoral nerve is granted from September 3, 2013 onward.

A disability rating of 30 percent, but no higher, for peripheral neuropathy of the right upper extremity is granted from the beginning of the claim period to March 29, 2015.

A disability rating of 40 percent, but no higher, for peripheral neuropathy of the right upper extremity is granted from March 30, 2015 onward.

A disability rating of 20 percent, but no higher, for peripheral neuropathy of the left upper extremity is granted for the entire claim period.

Entitlement to an initial compensable rating for erectile dysfunction is denied.

Entitlement to an initial compensable rating for diabetic retinopathy is denied.







____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


